NO. 07-03-0095-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                      APRIL 22, 2004

                          ______________________________


                      LINDMAN WILLIAMS OPDYKE, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                     NO. B11976-9503; HON. ED SELF, PRESIDING

                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J. 1


       This is an appeal from the revocation of community supervision (probation) originally

granted appellant Lindman Williams Opdyke. On August 16, 1995, appellant pled guilty to

the offense of robbery and was sentenced to a ten year probated term in the Institutional

Division of the Texas Department of Criminal Justice and a fine of $10,000. On December

17, 2002, upon his plea of true to the allegations contained in the State’s motion to revoke



       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
probation, appellant was sentenced to ten years confinement. From this conviction,

appellant gave a timely notice of appeal.


       Appellant’s appellate counsel has now filed an Anders brief with this court in which

he states he has thoroughly examined the trial record and determined the appeal to be

without merit. See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967); High v. State, 573 S.W.2d 807, 809-11 (Tex. Crim. App. 1978). Appellant

indicates that he has mailed a copy of the brief to appellant. He has also asked to be

allowed to withdraw from the case.


       On November 7, 2003, our clerk notified appellant of our receipt of the Anders brief

and counsel’s motion to withdraw and that appellant had a right to respond to the brief. By

letter dated November 25, 2003, appellate counsel certified that he had forwarded to

appellant his copy of the record and enclosed appellant’s pro se motion for extension of

time within which to file a pro se brief. Appellant’s motion to extend was granted and the

time within which he might file his pro se brief was extended to January 5, 2004. However,

we have not received a pro se brief or any further motions seeking an extension of time

within which to file such a brief.


       Before allowing counsel to withdraw, we must first satisfy ourselves that the attorney

has provided the client with a diligent and thorough search of the record for any arguable

claim that might support the client’s appeal, and then we must determine whether counsel

has correctly concluded the appeal is frivolous. See McCoy v. Court of Appeals of

Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). We have also


                                             2
made an independent examination of the record to determine whether there are any

arguable grounds that might support the appeal. See Penson v. Ohio, 488 U.S. 75, 83, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We have found no such ground and agree with counsel that this appeal is without

merit and is frivolous. Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).


      Accordingly, the judgment of the trial court is affirmed and counsel’s motion to

withdraw is granted.



                                                John T. Boyd
                                                Senior Justice

Do not publish.




                                            3